Order entered September 5, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00099-CV

                 WILLIAM DREXEL AND SANDY DREXEL, Appellants

                                               V.

           TOLL BROTHERS, INC. AND TOLL DALLAS TX LLC, Appellees

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-03255-2012

                                           ORDER
       Before the Court is appellees’ September 4, 2018 second unopposed motion for extension

of time to file brief. We GRANT the motion and ORDER the brief be filed no later than

October 9, 2018. We caution appellees that further extension requests will be disfavored.


                                                     /s/   DAVID EVANS
                                                           JUSTICE